LACOMBE, Circuit Judge.
The affiant Harry S. Spidell, being absent in Pittsburg, was not produced and tendered to defendants for cross-examination. For that reason his affidavit and the affidavits filed by defendants in answer to it have not been considered, and are no part of the record upon which this decision is based. They may be withdrawn by the parties presenting them.
There are many contradictions in the affidavits presented by the respective parties; but a careful review of the whole case, and an analysis of the evidence afforded by the documents on file, has clearly convinced the court that, subsequent to the service of the order to show cause why injunction should not issue, the defendants fabricated, or caused to be fabricated, 16 pages which were presented on their behalf to the court, as being the first 16 pages of their Chicago section of Directory as the same existed before the motion was made, when in truth and in fact the genuine 16 pages were markedly different therefrom. This- is a very gross piece of contempt, and the only reason the imprisonment prescribed therefor is made so brief is because the same acts constitute a criminal offense, for which, despite the infliction of penalty for contempt, the guilty parties may be imprisoned.
Each of the defendants, Fallon and Dwyer, is fined $1,000, one-half to the United States, one-half to complainant, and is committed to jail for 10 days, and until the said fine is paid.